Citation Nr: 0102730	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  91-11 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for fibrositis.

2.  Entitlement to service connection for benign prostatic 
hyperplasia.

3.  Entitlement to an original disability evaluation in 
excess of 50 percent for dysthymic disorder with functional 
gastrointestinal disorder and headaches.

4.  Entitlement to an original compensable evaluation for 
myofascial pain dysfunction syndrome. 

5.  Entitlement to an evaluation in excess of 20 percent for 
prostatitis with urinary disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from September 1967 until 
January 1980 and from February 1980 until January 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1988, from 
the Waco, Texas, regional office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, granted 
service connection for dysthymic disorder and assigned a 10 
percent rating from February 1988.  Although the RO increased 
the evaluation to 50 percent disabling effective from 
February 1988 in a rating decision in January 1992, the claim 
remains in appellate status.  On a claim for original or 
increased disability rating, claimant will generally be 
presumed to be seeking maximum benefit allowed by law and 
regulation and, thus, such claim remains in controversy where 
less than maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).

This matter also arises from a rating decision of October 
1989 that granted service connection for myofascial pain 
dysfunction syndrome and assigned a zero percent evaluation 
effective from February 1988, and denied service connection 
for fibrositis.  

This matter also arises from a rating decision of November 
1994 wherein the RO denied service connection for benign 
prostatic hyperplasia and assigned a 10 percent disability 
evaluation for prostatitis with urinary problems from April 
30, 1993.  The veteran disagreed with the denial of service 
connection for benign prostatic hyperplasia and the 
evaluation assigned for prostatitis.  Although in a rating 
decision of August 1996 the RO increased the evaluation for 
prostatitis to 20 percent from April 30, 1993, the claim 
remains in appellate status.  Ibid.  In August 1996 the RO 
also awarded a total rating based on individual 
unemployability due to service-connected disabilities 
effective from April 1993.  .

In a written statement dated in April 2000, the veteran 
withdrew his appeal on the issues of entitlement to an 
increased evaluation for arthritis of the lumbar and thoracic 
spine and entitlement to an increased evaluation for a 
cervical spine disability.

The case was remanded in July 1991, September 1992, October 
1993, May 1995, and December 1996 and has once again been 
returned to the Board.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.  The veteran's claims have been fully 
developed, proper notice has been given, and he has been 
afforded VA examinations.  

2.  The preponderance of the competent and probative evidence 
of record shows that the veteran does not have fibrositis 
related to service.  

3.  The competent and probative evidence does not show that 
benign prostatic hyperplasia (BPH) is of service origin or 
otherwise related to service or a service-connected 
disability.

4.  Prior to August 2, 1995, dysthymic disorder was 
productive of no more than considerable social and industrial 
impairment or occupational impairment.

5.  From August 2, 1995, the veteran's dysthymic disorder has 
been productive of severe social and industrial impairment as 
contemplated under the pre-November 1996 rating criteria.   

6.  The veteran's myofascial pain dysfunction syndrome of the 
temporomandibular area has been manifested by periodic 
complaints of pain since he filed his original claim in 1988; 
symptoms analogous to moderate incomplete paralysis of the 
fifth (trigeminal) cranial nerve have not been shown.

7.  Under the criteria of Diagnostic Code 7527 in effect 
prior to February 17, 1994, service-connected prostatitis 
with urinary disability is manifested by symptoms which do 
not more nearly approximate severe functional disturbance of 
the bladder or contracted bladder. 

8.  Under the criteria of Diagnostic Code 7527 in effect 
since February 17, 1994, service-connected prostatitis with 
urinary disability is manifested by symptoms that do not more 
nearly approximate incontinence requiring the use of an 
appliance, the wearing of absorbent materials requiring 
changing at intervals of two to four or more times a day, 
daytime voiding interval less than one hour, or awakening to 
void five or more times a night, or urinary retention 
requiring intermittent or continuous catheterization.


CONCLUSIONS OF LAW

1.  Fibrositis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A); 38 C.F.R. § 3.303 (2000).

2.  The criteria for an initial rating greater than 50 
percent for dysthymic disorder with functional 
gastrointestinal disorder and headaches have not been met for 
the period from February 1988 to August 1995.  38 U.S.C.A. 
§§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A); 38 C.F.R. §§ 4.129. 
4.130, 4.132, Diagnostic Code 9405 (1996); 38 C.F.R. 
§§ 4.126, 4.130, Diagnostic Code 9433 (2000).

3.  The criteria for an initial rating of 70 percent rating, 
but no higher, for dysthymic disorder with functional 
gastrointestinal disorder and headaches, have been met, for 
the period from August 2, 1995.  38 U.S.C.A. §§ 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A)38 C.F.R. §§ 4.129. 4.130, 
4.132, Diagnostic Code 9405 (1996); 38 C.F.R. §§ 4.126, 
4.130, Diagnostic Code 9433 (2000).

4.  The schedular criteria for an initial disability rating 
in excess of zero percent for myofascial pain dysfunction 
syndrome are not met.  38 U.S.C.A. §§ 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A); 38 C.F.R.  §§ 4.1, 4.2, 4.7, 4.124, 
4.124a, Diagnostic Code 8499-8405 (1999).

5.  The criteria for a schedular evaluation greater than 20 
percent for prostatitis with urinary disability have not been 
met.  38 U.S.C.A. §§ 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A); 38 C.F.R. §§4.1, 4.2, 4.3, 4.7, 4.115a, Diagnostic 
Codes 7527-7512 (1993) and §§ 4.115a, 4.115b, Diagnostic Code 
7527 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset it should be noted that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board is satisfied 
that in respect to the issues decided below the RO has met 
the requirements of the new law and that all relevant and 
available facts have been properly developed. The veteran has 
been examined by the VA in connection with his claims and he 
has not identified any additional, relevant evidence that has 
not been requested or obtained.  

In the adjudicating the veteran's claims the Board must 
determine, as a question of fact, both the weight and 
credibility of the evidence.  Equal weight is not accorded to 
each piece of material contained in a record; every item of 
evidence does not have the same probative value.  The Board 
must account for the evidence that it finds to be persuasive 
or unpersuasive, analyze the credibility and probative value 
of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See 38 U.S.C.A. § 7104(d)(1) (West 1991).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.




I.  Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000).  Service connection also may be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2000).

Although a lay person is competent to testify as to 
experiences and observable symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Fibrositis:  

Service medical records show that the veteran was involved in 
an automobile accident in June 1976 and had complaints of a 
dull ache in his lower back.  The physical examination 
findings were normal and the X-ray findings were within 
normal limits.  The assessment was a lumbar sprain.  When 
seen for follow-up approximately eight days later, he was 
much improved.  

The records show that in February 1985 the veteran sought 
treatment for complaints of discomfort in his back and base 
of his neck from an automobile accident one week earlier.  
The discomfort occurred in certain positions and was worse 
with prolonged standing or sitting.  He had seen a private 
chiropractor for treatment and planned to continue with 
chiropractic treatment.  The impression was myalgia secondary 
to the motor vehicle accident.  

At the veteran's service retirement examination in December 
1987, his spine and other musculoskeletal status were normal, 
as was his neurological status.  The examiner's comments on 
the pertinent medical history provided by the veteran noted 
that the veteran had received treatment after the automobile 
accident in February 1985 with overall good results.  He was 
in physical therapy with periodic check by a private 
chiropractor and a private neurologist.  He had complaints of 
swollen and painful joints of bones along spine.  The veteran 
complained of flare-ups of bursitis, undiagnosed, in his 
right shoulder.  His history of recurrent back pain referred 
to the 1985 car accident.

Medical records from Rajendra P. Gandhi, M.D., Joe E. 
Guarnera, D.C., and a Multi-Functional Treatment Program show 
that the veteran was treated for musculoskeletal complaints 
of pain after an automobile accident in 1985.  In March 1985 
Dr. Guarnera described the injuries as cervicobrachial 
syndrome, radicular pain (spinal), polymyositis, and 
displaced cervical disc.  

In May 1986, R. W. Prevost, Jr., M.D., evaluated the veteran.  
The impression was that there was no distinct EMG evidence of 
isolated radiculopathy, general neuropathy, myopathy or 
myositis, peripheral nerve injury or nerve entrapment.  

J. F. Johnigk, D.C., a private chiropractor, wrote in May 
1986 that he had treated the veteran in August 1985 and in 
April and May 1986.  Dr. Johnigk noticed improvement in the 
lower cervical, mid-thoracic, and L5 areas and the sacroiliac 
joints from the previous year.  He administered muscle 
manipulation and saw marked improvement in the tonic 
condition of the involved muscles in the upper trapezius, mid 
and lower sacrospinalis.  

In December 1986, Dr. Johnigk wrote that he had treated the 
veteran from August 1985 through October 1986 and 
administered chiropractic care in connection with injuries 
sustained in a February 1985 automobile accident.  At the 
last appointment, the veteran still exhibited moderate 
symptoms and moderate low back muscular problems in the form 
of contractions, palpable tenderness and occasional 
restricted motion.

In January 1987, Dr. Gandhi summarized the veteran's 
treatment and wrote that the veteran had improved physically 
and his pain had been relieved.  An August 1987 treatment 
record from Jimmy R. Lu, M.D., Diplomate, A.B.F.P., notes 
that the veteran had tender muscles from the neck to the 
shoulder on the right side of one week's duration.

In October 1987, Dr. Johnigk wrote that he initially treated 
the veteran for headache, and upper, mid and lower back pain 
due to an auto accident.  The veteran was also treated for 
muscular myofibrositis and needed to receive periodic 
treatment to provide relief and prevent progression of the 
condition.  

The veteran was afforded a VA examination in March 1988.  The 
examiner concluded that the veteran had multiple joint 
complaints relating to and prior to an automobile accident in 
1985.  The examiner found no evidence of synovitis of any of 
the involved joints and noted that an X-ray suggested 
congenital insufficiency of multiple intervertebral joints.  
The examiner found no radicular symptoms or neuromuscular 
deficit.  The examiner noted that the veteran did have some 
joint pain and had previously been diagnosed as either having 
fibrositis or some variant.  The examiner concluded that 
there was no evidence for a rheumatologic etiology for the 
veteran's complaints, at least of widely recognized 
syndromes, and thought a further work-up by a rheumatologist 
might be of some value.  The examiner noted that an extensive 
examination had been done and the etiology of the veteran's 
problem was not completely clear.

Dr. Johnigk wrote in January 1989 that the veteran had been 
treated from August 1985 through October 1988 for physical 
problems stemming from an automobile accident in February 
1985.  Dr. Johnigk related the basic problem to a myofibrosis 
condition of the muscles.  He mentioned that TMJ and 
headaches resulted from myofibrosis.  Dr. Johnigk thought 
that the veteran probably had fibrosing of muscular tissue in 
the neck, shoulder mid- and lower back, hips, legs, and upper 
arms.  He also felt that the condition might evolve into 
fibromyalgic type syndrome in future years.  

Service department medical records reflect that when the 
veteran was seen in February 1989 he had continuing 
complaints of pain in his hands, arms and other locations.  
Laboratory test results were within normal limits.  R. 
Baldwin, D.O., diagnosed fibrositis and recommended a 
rheumatology consultation.  The veteran was seen in the 
rheumatology clinic in August 1989 and B. Rubin, M.D., noted 
that the veteran had a four-year history of polyarthralgias 
and polymyalgias.  Testing revealed negative ANA, normal ESR, 
and normal CBC, and slowing across the ulnar nerves 
bilaterally.  Range of motion for all joints was normal.  
There was no synovitis, although there were tender points at 
several locations.  The assessment was fibrositis and ulnar 
neuropathy, entrapment.

In April 1990, Dr. Johnigk wrote that myofibrosis was noted 
in the cervical, thoracic, and paraspinal muscle bilaterally.  
It was noted that the progressive myofibrosis caused by old 
injuries, demands of employment, etc., would continue to be 
of constant irritation to the veteran and require attention.  
Dr. Johnigk recommended that the veteran purchase a 
professional body massage machine for his chronic myofascial 
and myofibrosis condition.  

In February 1991, John G. Kephart, B.S., D.C., wrote that he 
had examined the veteran in December 1990 and the diagnosis 
was chronic fibrotic changes and myospasms in the 
paravertebral musculature of the cervical, dorsal (thoracic), 
and lumbar spine.

The veteran was afforded a VA orthopedic examination in 
August 1991.  Several reasons were listed for the examination 
including fibrositis.  The veteran reported having injured 
his low back in a motor vehicle accident in June 1976 and 
having injured his neck and back in another accident in 1985.  
He complained of "excruciating" pain in his entire spine 
and upper and lower extremities and headaches.  

The examiner noted that there was "no definable disease 
'fibrositis.'"  The veteran had good gait, good posture and 
a level pelvis.  Heel and toe walk was satisfactory.  There 
was a good range of motion in the low back without spasm.  
Straight leg raising tests were negative.  Ankle and knee 
jerks were 2+ and equal bilaterally, and there was no 
measurable atrophy of the thigh or calves.  Cervical spine 
posture was good, and there was a full range of motion in the 
cervical spine and both shoulders.  The biceps, triceps, and 
radial reflexes were equal and active.  The hands were 
equally callused.  All intrinsic muscles were fully 
functional.  The diagnosis was a negative examination of 
neck, low back and of his feet.  

The report of a VA neurological examination also in August 
1991 reflects that the veteran had 5/5/ strength in all four 
extremities, with the exception of mild give away weakness in 
the extensors of the left hand.  Motor muscle tone was within 
normal limits.  Sensory examination was within normal limits 
with the exception of questionable loss of pinprick over the 
entire circumference of the left first digit.  Coordination 
revealed normal finger to nose and heel to shin testing.  The 
veteran could heel, toe and tandem walk.  Muscle stretch 
reflexes were 2+ in all groups both upper and lower 
extremities and toes were downgoing bilaterally.  The 
impression was chronic pain due to past back injury.  There 
was no evidence of any radiculopathy, myelopathy or other 
neurologic disorder.  The veteran appeared to have chronic 
pain and possibly depression.

A service department outpatient treatment record dated in 
October 1991 indicates the veteran was seen for several 
complaints including muscle soreness in back, neck and 
shoulders.  The assessment was polyarthritis and fibrositis 
by history.  When the veteran complained of neck and shoulder 
pain in June 1992, the assessment was probable fibromyalgia.  

In September 1992, Dr. Johnigk wrote that the veteran 
required periodic treatment to his cervical spine and 
associated muscle structure.  The impression was chronic 
myofascial syndrome residual.  Dr. Kephart wrote in November 
1992 that the veteran was being treated for chronic fibrotic 
changes and myospasms in the paravertebral musculature of the 
cervical, dorsal-thoracic, and lumbar spine and cervicalgia.  

The veteran was afforded a VA neurological examination in 
December 1992.  Examination revealed no evidence of increased 
muscle tone in the neck.  The motor examination revealed 
normal tone and bulk.  There was no pronated drift, no 
fasciculations, and no thrombus.  Strength was 5/5 in all 
extremities.  The back was nontender, with no evidence of 
increased tone.  The veteran complained of low back pain on 
straight leg raising.  Sensory examination revealed normal 
findings and deep tendon reflexes were normal, as was the 
veteran's gait.  The impression was that the veteran had 
depression and chronic pain syndrome.  The examiner stated 
that the neurological examination did not reveal any evidence 
of radiculopathy or myelopathy.  

The veteran was provided another VA examination in December 
1992 for arthritis of the thoracic and lumbar spine and for 
cervical spine injury.  Physical examination of the neck and 
low back was normal and the examiner referred to the August 
1991 report.  

The report of a VA spine examination in November 1993 notes 
the veteran's complains of pain in all segments of the spine 
and the shoulder, alone with other pain complaints.  The 
examiner noted that during the examination the veteran 
demonstrated overt pain behavior, with some grimacing, 
bracing and sighing.  He was noted to demonstrate the 
following non-organic signs of Waddel.  He had slight 
discomfort with simulated axial rotation of the lumbar spine, 
inappropriate straight leg raising result, and widespread 
nonspecific tenderness over the spine and paraspinous 
tissues.  Organic findings were noted as a flat affect and 
depressed demeanor; no muscle spasm; no spinal deformity; no 
detectable trigger points or mild tender fascial points; 
normal thoracic expansion; equal Grace II/IV reflexes; no 
atrophy or sensory deficits or paresis; and some crepitance 
but normal active range of motion of the right shoulder.  The 
examiner found no clinical evidence to suggest that the 
veteran had myofascial pain dysfunction syndrome; rather he 
was though to have chronic pain syndrome.  

A letter from Peter B. Manzo, D.C., written in June 1994, 
indicates that he had taken over the practice of Dr. Kephart 
and notes that the veteran needed supportive care for 
degenerative changes of the spine.  Additional records were 
also received from Dr. Johnigk showing that the veteran 
continued to receive chiropractic care.  Dr. Johnigk wrote in 
August 1995 that he had treated the veteran in May, June and 
July 1995.  The clinical findings were palpable muscular and 
spinal joint tenderness, restricted cervical and lumbar range 
of motion, cervical and lumbar subluxation.  Dr. Manzo also 
wrote in July and August 1995 showing dates of treatment from 
November 1994 through April 1995.      

The report of a VA examination in August 1995 shows that the 
veteran complained principally of neck pain, lumbar and 
lumbosacral area pain and occasional pain in the lower 
thoracic area.  He reported having been in motor vehicle 
accidents in 1976 and in 1985 and that he had been treated by 
a chiropractor for some neck and back problems prior to the 
1985 accident.  He claimed that he was never free from pain 
and took Ibuprofen daily.   After a thorough examination, the 
diagnosis was history of musculoligamentous sprain of the 
cervical spine, probably with the usual hyperextension 
flexion type of injury incurred in motor vehicle accidents.  
It was noted that there was some evidence of persistent pain 
radiating into the posterior right shoulder on the root of 
the neck, mild limitation of motion, and by history a 
moderate impairment of neck function.  The examiner also 
diagnosed probable musculoligamentous sprain of the 
lumbosacral spine with persistent intermittent low back pain 
and pain radiating into the posterior aspect of both thighs. 

In February 1997, Dr. Manzo wrote an updated treatment report 
showing the dates of treatment from September 1995 to 
February 1997, again stating that the veteran needed 
supportive care for degenerative changes of the spine. 

The veteran was afforded a VA spine examination in August 
1997.  The veteran reported receiving chiropractic treatment 
consisting of massage and adjustments to his spine as needed.  
He described his pain as primarily in the spine with 
radiation into the posterior of the right thigh and rarely 
radiating into the right leg and foot.  The examiner reviewed 
the claims file and noted that Dr. Johnigk stated that the 
veteran had a chronic mild fascial and mild fibrosis 
condition and required his services.  Examination revealed 
that the veteran had widespread generalized tenderness over 
his spine without any palpable abnormalities.  He did not 
have two trigger points or any twitch responses as seen in 
myofascial pain syndromes.  There was no suboccipital 
tenderness, or tenderness over the junction of the first rib 
and sternum, medial clavicles, or medial tibial condyles.  
There was some tenderness over the medial epicondyles of the 
elbows as well as the lateral epicondyles.  The examiner 
noted that the veteran had some positive Waddel findings 
consisting of widespread tenderness, inappropriate straight 
leg raising, the examiner concluded that the veteran did not 
meet the tender point criteria set for fibromyalgia.  There 
was no joint swelling, effusion, or discoloration in 
shoulders, elbows, hands, knees and ankles.  The range of 
motion findings for these joints were interpreted as being 
very normal.  

The impression was spondylosis cervical, thoracic and lumbar 
by history, confirmed by radiologist reports; and chronic 
pain syndrome.  The examiner commented that the veteran did 
not meet the criteria by the American College of Rheumatology 
for a diagnosis of fibrositis or myofascial pain syndrome.  
The examiner concluded that under AMA guides to permanent 
disability, the diagnosis was chronic pain syndrome 
consisting of dependency, dysfunction, dramatization, 
duration and diagnostic dilemmas and disuse.  

Analysis 

Service medical records are negative for findings of 
fibrositis.  The veteran was in two motor vehicle accidents 
during service and apparently sustained a back sprain in the 
one in 1976.  However, he appears to have recovered from that 
injury.  He also sustained musculoskeletal injuries due to 
the 1985 automobile accident and received various methods of 
treatment.  Service connection has been granted for arthritis 
of the thoracic and lumbar spine, residuals of injury to the 
cervical spine, and myofascial pain dysfunction syndrome, 
among other disabilities.  

The Board recognizes that Dr. Johnigk, wrote in October 1987 
that the veteran had muscular myofibrositis, and in January 
1989, Dr. Johnigk thought that the veteran probably had 
fibrosing of muscular tissue which might evolve into 
fibromyalgic type syndrome in the future.  Additionally, 
there was a diagnosis of fibrositis when the veteran seen as 
an outpatient at a service department facility and at a 
service department rheumatology clinic in 1989.  Dr. Johnigk 
again wrote in April 1990 that the veteran had a myofibrosis 
condition, and Dr. Kephart wrote in February 1991 that the 
veteran had chronic fibrotic changes.  Thus, there is medical 
evidence of fibrositis/myofibrositis or some type of 
fibrosing condition.

On the other hand, an August 1991 VA examination that 
specifically assessed whether the veteran had fibrositis did 
not support any such diagnosis.  In fact, there were normal 
findings and a diagnosis of a negative examination.  At that 
time a neurological examiner also noted essentially normal 
findings, with normal muscle tone.  That examiner only 
diagnosed chronic pain and possible depression.  A December 
1992 neurological examination resulted in similar findings 
and impression.  When the veteran was afforded a VA 
examination in November 1993, the examiner noted that there 
were non-organic Waddel signs, i.e., indications that there 
was no organic basis for some of the purported signs.  
Organic findings were generally normal other than some 
crepitance in the right shoulder.  That examiner concluded 
that the veteran had only a chronic pain syndrome.  At the 
time of a special VA examination in August 1995, the examiner 
noted only musculoligamentous spinal sprain, with no mention 
of fibrositis.  Even Dr. Manzo, a private chiropractor, has 
generally reported only that the veteran has "degenerative 
changes" of the spine.  Thus, none of this medical evidence 
reflects a diagnosis of fibrositis.  

When the veteran was examined by VA for fibrositis in August 
1997, the examiner noted the veteran's history and the 
evidence in the claim file of a fibrosis condition.  
Nevertheless, the examiner specifically found that the 
veteran did not meet the tender point criteria set for 
fibromyalgia and that he did not meet the criteria of the 
American College of Rheumatology for a diagnosis of 
fibrositis or myofascial pain syndrome.  The examination 
report is extensive and detailed, being over three pages in 
length, and it is particularly probative of whether the 
veteran currently has fibrositis (fibromyalgia).  It shows 
that he does not.  The report not only reflects the 
examiner's opinion but it is important that the opinion was 
given within the framework of American Medical Association 
and American College of Rheumatology standards.  

Accordingly, it is concluded that the preponderance of the 
competent and probative evidence is against the claim.  That 
evidence supports the conclusion that the veteran does not 
currently have fibrositis.   Thus, his claim is denied.

Benign prostatic hyperplasia

The veteran initially filed a claim in February 1988 for 
multiple disabilities to include urinary problems and 
prostate problems.  The RO granted service connection for 
prostatitis in a rating decision in June 1988.  In response 
to a claim from the veteran that urinary problems had not 
been addressed, the RO noted in an October 1989 rating 
decision that the grant of service connection for prostatitis 
included a urinary condition.  In a February 1993 rating 
decision, the RO again noted that urinary problems were 
included in the grant of service connection for prostatitis. 

In a statement received from the veteran in April 1993, he 
remarked that his symptoms were of an inflamed and enlarged 
prostate and that he had recently learned that an enlarged 
prostate was actually benign prostatic hyperplasia (BPH).  
The veteran inquired whether his BPH condition was also 
considered part of his service-connected prostatitis with 
urinary problems and, if not, he wished to claim service-
connection for BPH.

Service medical records show that the veteran was seen for 
complaints of back pain in September 1974.  On rectal 
examination the prostate was of normal size and consistency, 
without masses or tenderness.  The impression was that there 
was no evidence for urinary tract infection.  

In November 1987, the veteran was assessed for bleeding per 
urethra.  Examination revealed that the prostate was fairly 
large and soft without discharge produced by massage.  Other 
findings were noted as being within normal limits.  In 
December 1987, the veteran had gradual dilation of a urethral 
stricture in pendulous urethra. 

At the service retirement examination in December 1987, the 
veteran provided a medical history of frequent, painful 
urination from November 1987 to the time of the examination.  
The veteran had sought treatment after noticing blood on 
underwear and in urine.  Cystoscopy revealed scar tissue from 
unknown past urinary tract infections.  He was on Septra for 
a urinary tract infection since November 1987.  The veteran 
also reported taking Pyridine for burning sensation and could 
not remember other medications.  The clinical evaluation of 
the genitourinary system was normal.  In January 1988, the 
veteran was seen for follow-up and reported that his urinary 
stream was better.  The assessment was prostatitis.

Post-service medical records show that the veteran had a 
genitourinary (GU) evaluation at the Dallas VA Hospital in 
March 1988.  The March 1988 clinical findings were that the 
veteran voided with a good stream and his prostate was 2+, 
smooth without nodules.  The impression was prostatitis 
resolving.  Outpatient treatment records show that the 
veteran was seen several times in 1988 and 1989 for chronic 
prostatitis which was at times recurrent and other times 
asymptomatic.  He also had urinary complaints and was 
assessed with urethral strictures.  Several times he 
underwent urethral calibration and urethral dilatation.   

Additional outpatient treatment records show that in October 
1991 examination of the prostate suggested moderate prostate 
hypertrophy.  There was no tenderness, no masses or nodules 
and normal consistency.  The assessment was BPH.  In November 
1992, the assessment included BPH by history.  

The veteran was afforded a VA examination in November 1993.  
The examiner noted that his review of the claims file 
revealed the veteran had his last genitourinary GU evaluation 
at the Dallas VA Hospital in March 1988 with an impression of 
prostatitis, resolving.  The examiner also referred to a 
report by Dr. William Clark, dated in October 1991, that 
suggested moderate prostatic hypertrophy and a November 1992 
record in which the examiner stated benign prostatic 
hypertrophy by history.  

The veteran's complaints at the examination were frequency of 
urination, slow stream with slight dribbling after urinating, 
and nocturia from two or more times during the night.  The 
veteran did not complain of dysuria and denied penile 
discharge, recent hematuria, and urinary tract infection 
requiring treatment in the preceding year.  Examination 
revealed normal external genitalia, no penile discharge, 
normal and nontender testicles, and no varicocele or 
hydrocele noted.  On digital rectal examination, the prostate 
was 1 to 2+ enlarged, the gland was smooth, firm, and 
slightly tender, and there were no palpable nodules.  The 
diagnosis was chronic recurring prostatitis, history or 
urethral strictures dilated in 1987, slightly enlarged tender 
prostate at the time of the examination with no evidence of 
acute infection.   

After review of the October 1991 and November 1992 treatment 
records and the report of November 1993 VA examination, the 
RO, in a November 1994 rating decision, denied service 
connection for BPH on the basis that BPH was not shown during 
service or on VA examination.  However, based on the VA 
examination findings, the RO increased the evaluation for 
service connected prostatitis to 10 percent from April 1993, 
noting that the veteran's urinary problems were part of the 
service-connected prostatitis. 

In January 1995, the veteran wrote that he disagreed with the 
denial of service connection for BPH and claimed that service 
medical records showed that the prostate was fairly large and 
soft in November 1987.  

In accordance with remand instructions, medical records were 
secured which include duplicate copies of service medical 
records and outpatient treatment records.  

The veteran was afforded a VA general medical examination in 
August 1995.  The examiner indicated that extensive records 
were made available for review.  The veteran reported having 
had urethral dilatation in 1988 or 1989 at Carswell Air Force 
Base hospital for urinary stricture and that he also had a 
history of prostatitis.  The veteran had complaints of 
urinary frequency, at times slow stream, incomplete emptying 
of his bladder, urgency of urination, and nocturia three to 
four times at night.  He denied recent urinary tract bleeding 
or discharge.  Examination revealed normal genitalia, and a 
1+ enlargement of prostate, which was smooth, nontender and 
with no palpable nodules.  The pertinent diagnosis was 
"Probable benign prostatic hypertrophy minimal and history 
of urethral dilatations 1988 or 1989, Carswell Air Force Base 
hospital with symptoms of urinary frequency, urgency and 
nocturia several times at night."

The veteran was afforded a VA urological examination in 
August 1997.  The examiner recorded a history of a straddle 
injury at age 15 and a kick to the perineum.  The veteran had 
been treated for acute prostatitis with antibiotics in 1987 
and later for urethral stricture.  Symptoms resolved until 
1991 or 1992 when the veteran noticed a decreased force of 
stream with urgency and frequency, and nocturia 5 to 7 times 
a night.  On digital rectal examination, there was a 
moderately enlarged, approximately 50g, smooth prostate.  A 
retrograde urethrogram was within normal limits.  The 
diagnosis was poor bladder emptying, BPH -vs- neurogenic 
bladder, and no evidence of urethral stricture.  The examiner 
commented:  "The current complaints do not appear to be 
related to the 1987 diagnosis of acute prostatitis and/or 
urethral stricture." 

Analysis

The Board is satisfied that the RO has met the requirements 
of the new Veterans Claims Assistance Act in developing this 
case.  All relevant and available facts have been properly 
developed, the veteran has been afforded a VA examination, 
and a medical opinion was obtained.  The veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  

At the outset it should be noted that service connection has 
been granted for prostatitis with urinary disability and the 
RO appears to have considered all symptoms in rating that 
disability.  Nevertheless, the veteran is entitled to pursue 
his claim for service connection for benign prostatic 
hyperplasia.  The veteran claims that service medical records 
show that his prostate was enlarged and that such was BPH.  
The service medical records show that in November 1987, when 
the veteran sought treatment for bleeding per urethra and 
frequent, painful urination, it was noted that the prostate 
was enlarged.  The assessment of his condition at that time, 
however, was prostatitis and he was treated for a urinary 
infection.  Service medical records are negative for a 
diagnosis of BPH.  As to the in-service symptoms which the 
veteran attributes to BPH, such evidence, even while presumed 
credible, is not probative.  The veteran, as a layman, is not 
considered competent with respect to medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

In addition, the medical evidence does not show any 
relationship between the current diagnosis of BPH and the in-
service notation of prostate enlargement, which was diagnosed 
as prostatitis and for which service-connection is in effect.  
The veteran's assertions that his current BPH is related to 
the enlarged prostate that was found during service or to 
prostatitis is not probative because the veteran is not 
competent to provide evidence of the etiology of his 
symptoms.  Grottveit, 5 Vet. App. at 93.  When the veteran 
was afforded a VZA examination in 1997, the examiner found 
that the veteran's current complaints did not appear to be 
related to 

The Board notes that the veteran has current urinary 
complaints and has had similar urinary complaints since 
discharge from service.  However, the veteran is already 
service connected for urinary problems which were included in 
the grant of service connection for prostatitis.  

For the reasons shown above, the Board has determined that 
the claim of entitlement to service connection for benign 
prostatic hypertrophy is not well grounded.


II.  Disability Ratings 

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded medical history.  38 C.F.R. §§ 4.1, 4.2 
(1999).  

While evaluation of a service-connected disability requires a 
review of the veteran's medical history with regard to that 
disorder, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 
(1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain, supported by adequate 
pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999); 
See VAOPGCPREC 36-97.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(1999).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§  3.102, 4.3 (1999).

Dysthymic disorder with functional gastrointestinal disorder 
and headaches.

Service connection was granted for dysthymic disorder by the 
RO in a rating decision in June 1988 and a 10 percent rating 
was assigned effective from February 1988.  The veteran 
disagreed with the evaluation and perfected his appeal on 
this issue.  The Board remanded this claim in July 1991 for 
additional development and the veteran was afforded a VA 
medical examination in August 1991.  In January 1992, based 
on the medical findings, the RO increased the evaluation for 
dysthymic disorder to 50 percent effective from February 1988 
and included functional gastrointestinal disorder and 
headaches as components of the disability.  A 50 percent 
disability evaluation pursuant to 38 C.F.R. § 4.132, 
Diagnostic Code 9405 (1992) is indicative of considerable 
social and industrial impairment.  

Factual background

The veteran was afforded a VA psychiatric examination in 
March 1988.  His history was noted and it was reported that 
he was being followed approximately every three weeks at the 
mental hygiene clinic at Carswell Air Force Base.  

The VA examiner noted that the veteran provided stiff 
responses, but they were not grossly inappropriate.  The 
veteran's answers were relevant and he was able to organize 
and express thoughts well.  His speech was normal and he was 
oriented.   The examiner commented that the thought content 
revealed depression, anxiety, obsessive compulsive traits, 
social withdrawal, borderline religious preoccupation, 
schizoid personality features, chronic fatigue, and poor 
tolerance for stress.  The diagnoses were dysthymic disorder, 
chronic, moderate, and mixed personality disorder, obsessive 
compulsive, mildly schizoid, etc.  

In the report of a VA psychiatric examination in August 1991, 
the examiner referred to the March 1988 examination and noted 
that the veteran's last psychiatric treatment was probably in 
August 1989.  It was noted that the veteran was not on 
medications for sleep or his nerves but was taking a motion 
sickness pill to calm him.  The veteran had complaints of 
being nervous and tense and then suffering diarrhea.  He also 
complained of not sleeping well and waking with a bad 
headache.  The examiner noted that the veteran was extremely 
tense and depressed but cooperative.  His responses were dull 
and rather inappropriate.  He provided relevant answers to 
questions, and organized and expressed his thoughts on a 
brief and concrete level.  He was oriented to time, place, 
and person.  

The veteran complained of memory and concentration problems.  
Thought content revealed depression and a sleep disturbance.  
The examiner mentioned that the veteran was totally 
preoccupied with a multitude of somatic complaints and that 
he had a very rigid personality, was unable to relate with 
people, and lived an isolated existence.  The examiner 
commented that the veteran's condition seemed more severe 
than when previously seen, noting that the veteran was more 
depressed, more preoccupied with the somatic complaints and 
chronic pain.  The diagnosis was dysthymic disorder, chronic, 
moderate to severe and mixed personality disorder, obsessive 
compulsive, depressive, schizoid, etc.  The examiner 
evaluated the veteran as moderately incapacitated at least 
for psychiatric reasons.  

An outpatient treatment record reflects that the veteran was 
seen in November 1992 for follow up treatment for depression 
and another disorder.  The veteran reported that his 
depression was unchanged and he occasionally had mood swings.  
He had a sense of helplessness and occasional crying spells.  
He had suicidal thoughts one week earlier but denied any 
attempts.  He had auditory hallucinations approximately one 
week earlier.  He received a refill on his medication.  The 
assessment was depression.  

The veteran was afforded a VA psychiatric examination on 
August 2, 1995.  The veteran complained that he felt 
worthless and hopeless, did not do anything, and had chronic 
pain, periodic gastrointestinal problems, and a headache most 
of the time.  He also had TMJ facial pains.  The examiner 
noted that although the veteran had a multitude of 
complaints, he had failed to seek any psychiatric help since 
1989, also noting that perhaps that was part of the picture.  
The veteran mentioned owning a townhouse where he had lived 
for approximately 12 years but claimed not to have met or 
become acquainted with his neighbors.

The examiner evaluated the veteran as a rather quiet person 
who responded appropriately without a display of emotion or 
feeling.  The veteran provided brief answers but did not 
volunteer any information.  His thoughts were organized and 
expressed adequately with speech of a normal monotone, and he 
was oriented.  He complained of problems with concentration, 
retention and recall.  The examiner commented that the 
veteran's thought content revealed a chronic depression, now 
burned out without affect, and without any pleasure.  It was 
indicated that the veteran had isolated and withdrawn himself 
from social contact, and had low self-esteem and no ego 
strength.  It was noted that he was apparently guilt ridden, 
and felt hopeless and worthless.  The veteran's anxiety was 
fixed in a multitude of physical complaints of considerable 
variety.  The diagnosis was dysthymic disorder, chronic and 
severe, with a tendency to psychosomatic fixations.  His 
incapacity was marked.  

When the veteran was also afforded a VA general medical 
examination in August 1995, he complained of headaches of two 
types, a right frontal headache of dull throbbing pain or a 
sudden onset headache.  He also complained of frequent 
abdominal distress brought on by stress.  The pertinent 
diagnoses were probable vascular headaches, already service-
connected; and probable functional gastrointestinal 
complaints of nonspecific type attributed by veteran to 
nervous tension.  

The veteran was seen for a VA psychiatric evaluation in 
August 1997.  The examiner noted that the veteran had a large 
number of medical records and that claims file was reviewed.  
The examiner commented that among the veteran's numerous 
complaints and the large number of examinations, many 
examiners had concluded that most of the veteran's complaints 
were functional.  

The examiner that the veteran lived alone and allegedly lived 
a very depressed lonely life.  The veteran reported that 
since service he had not worked.  He had been married but was 
divorced for approximately twenty years.  He did not have any 
children.  The examiner observed that the veteran was 
seriously depressed with manifestations of decreased 
psychomotor activity, hesitation of speech, slow verbal 
expression, sad facial expression, and an admittedly 
depressed mood.  The veteran reported having life-long 
depression.  He had guilt feelings and thought about death, 
but not in the form of suicide.  He blamed himself for the 
breakup of his marriage and the crash of a plane in service.  
The examiner noted that although at a prior time the veteran 
was considered to have dysthymic disorder, his condition was 
now seen as major depression.  The examiner did not find 
psychotic components prominent in the veteran's evaluation 
and noted that the anxiety content was low.  It was noted 
that hopelessness and negative feelings about life were 
prominent.  The diagnostic impression was major depression, 
chronic and severe.

Legal Criteria

During the pendency of this appeal, the laws and regulations 
governing the evaluation of mental disorders were changed, 
effective November 7, 1996.  See 38 C.F.R. §§ 4.125, 4.126, 
4.130, as amended by 61 Fed. Reg. 52,695-52,702 (October 8, 
1996); see also VAOPGCPREC 11-97.  In particular, Diagnostic 
Code 9405 for dysthymic disorder has been removed and 
replaced with Diagnostic Code 9433.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that when there has been a change in an applicable 
statute or regulation after a claim has been filed but before 
a final decision has been rendered, VA must apply the version 
of the statute or regulation which is most favorable to the 
claimant, unless otherwise provided by Congress.  

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000. 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (1996), 
as amended by 61 Fed. Reg., No. 196, 52695-52702 (October 8, 
1996).

The regulations in effect when the veteran disagreed with the 
evaluation provided that a 50 percent evaluation required 
that the ability to establish or maintain effective or 
favorable relationships with people be considerably impaired 
and that reliability, flexibility, and efficiency levels be 
so reduced by reason of psychoneurotic symptoms as to result 
in considerable industrial impairment.

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation required that attitudes 
of all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community; 
there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior.  The individual must be demonstrably 
unable to obtain or retain employment.  38 C.F.R. Part 4, 
Diagnostic Code 9405 (1996).

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  It replaced the 
general rating schedules for psychotic disorders, organic 
mental disorders, and psychoneurotic disorders where 
disability evaluations were assigned based on classification 
of the claimant's social and industrial impairment, due to 
the mental disorder, as total, severe, considerable, 
definite, or mild and assigns disability evaluations 
according to the manifestation of particular symptoms.  The 
amended formula provides more objective criteria for 
assigning a disability evaluation.

The amended regulations provide that a 50 percent evaluation 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130,  Diagnostic 
Code 9433 (1999).  

Words such as "mild", "considerable" and "severe" were not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. 4.6.  It should also be 
noted that use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 4.2, 
4.6.

Analysis

The veteran is appealing the original assignment of a 
disability rating for dysthymic disorder.  In such cases, 
separate evaluations must be assigned for separate periods of 
time if such are warranted by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
There is no indication that there is additional available 
evidence that has not been obtained and would be pertinent to 
the present claim.  Moreover, the veteran has been afforded 
an examination and opportunity to present evidence and 
argument in support of his claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist.  During the course of this appeal, the veteran has 
been given notice of the revised psychiatric rating criteria 
and his representative had an opportunity to submit evidence 
and argument related to the amended regulations.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

This appeal commenced when the evaluation was 10 percent.  To 
the extent that the veteran claimed that he was worse, the RO 
agreed and granted a 50 percent evaluation effective from 
February 1988.  The Board has considered whether an 
evaluation greater than 50 percent is warranted under the 
"old criteria" for the period from February 1988 to 
November 7, 1996, and under the "old criteria" and "new 
criteria" for the period since November 7, 1996.  

The evidence does not show that the criteria for a disability 
rating greater than 50 percent for dysthymic disorder under 
Diagnostic Code 9405 have been met for the entire period.  
The evidence shows that the veteran did not have any 
psychiatric hospitalization and had psychotherapy beginning 
in 1987 for approximately 18 months.  At the VA examination 
in March 1988, the veteran's responses were relevant, his 
thoughts were organized and expressed well, and he was 
oriented to time, place and person.  The examiner described 
the diagnosed dysthymic disorder as chronic and moderate.  
When seen in August 1991, the veteran's answers were relevant 
and his thoughts were organized and expressed on a brief and 
concrete level.  He remained oriented, although he complained 
of memory and concentration problems.  The examiner 
considered the veteran as moderately incapacitated for 
psychiatric reasons.  The veteran was seen in 1992 for 
depression and medication was prescribed.  

The medical evidence of record shows that when the veteran 
was evaluated on August 2, 1995, his condition had worsened.  
He still expressed thoughts in an organized manner, responded 
to questions appropriately, and was oriented to time, place, 
and person.  However, his thought content revealed a chronic 
depression without any pleasure  and he was reported to be 
isolated and withdrawn from any social contact.  The examiner 
diagnosed severe, chronic dysthymic disorder, and incapacity 
was marked.  In August 1997, the veteran was noted to live 
alone and to have a very depressed lonely life.   The 
diagnosis was major depression, characterized as severe.  The 
Board considers that the new diagnosis represents progression 
of the prior diagnosis.  38 C.F.R. § 4.125 (1999).

A 70 percent disability under the old criteria could be 
assigned "where the ability to establish and maintain 
effective or favorable relationships with people be severely 
impaired and that the psychoneurotic symptoms be of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment."  The evidence 
does not show this level of disability from the veteran's 
dysthymic disorder from February 1988.  However, based on the 
medical evidence of record and the examiner's evaluation in 
August 1995 that the dysthymic disorder was severe and the 
impairment "marked," the Board concludes that a staged 
rating is warranted and that a 70 percent disability 
evaluation is appropriate under the old criteria effective 
from August 2, 1995, the date of the examination.  
Entitlement to a higher evaluation is not shown.  While there 
is evidence that of isolation it is not shown to be because 
the attitudes of all contacts except the most intimate are so 
adversely affected nor is there evidence of symptoms 
bordering on gross repudiation of reality.  The medical 
evidence shows the veteran as alert and oriented to person, 
place, time, and situation.  His cognitive function is 
clinically intact. There is no evidence of fantasy, 
confusion, panic, or explosions of aggressive energy 
associated with almost all daily activities.  Additionally, 
the veteran is not shown to be demonstrably unable to obtain 
or retain employment.  Rather, according to the veteran, he 
has not tried to obtain employment since retirement from 
service.  

Under the revised criteria, the medical evidence of record 
does not show that the veteran meets the requirements for an 
original disability rating of 70 percent or 100 percent for 
dysthymic disorder for the period beginning November 7, 1996.  
He does not demonstrate obsessional rituals that interfere 
with routine activities; obscure, irrelevant or 
intermittently illogical speech; or near-continuous panic.  
When he does experience significant depression, he is not 
shown to have impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene.  Whether he has difficulty in adapting to stressful 
circumstances (including work or a work-like setting) is 
unclear since he has not tried to work since service.  Thus, 
while the veteran has some of the symptomatology associated 
with a 70 percent disability rating (e.g., difficulty in 
maintaining relationships) the overall disability picture 
does not more nearly approximate the 70 percent criteria 
under the revised regulation.  38 C.F.R. § 4.7 (2000).  In 
any event, even if the veteran did meet these criteria they 
would only afford the same 70 percent that he is being 
awarded under the old criteria.

Clearly the evidence does not show entitlement to a 100 
percent rating under the revised criteria.  The veteran does 
not manifest gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives, own occupation, or 
own name.  As previously noted, he has remained oriented, 
with no finding of significant memory impairment such as 
required for a 100 percent rating.  While he has had suicidal 
thoughts, he has not attempted suicide or other self-harm and 
is not shown to be in danger of hurting others.  In the past 
he reported some hallucinations, but they clearly are not 
persistent and he has been able to function living alone.  

In accordance with the reasons and bases as detailed above, 
the Board finds that the old criteria for rating mental 
disorders are more favorable to the veteran and that a staged 
initial rating is warranted.  The competent and probative 
evidence of record supports the assignment of a 50 percent 
disability rating prior to August 2, 1995 and a 70 percent 
disability rating from August 2, 1995, under the criteria in 
effect prior to November 1996.  See 38 C.F.R. § 4.7, 4.21.  
For the reasons and bases stated above, the Board also finds 
that the preponderance of the evidence is against assignment 
of a rating in excess of 70 percent under both the new and 
old criteria.  

Myofascial pain dysfunction syndrome

Service connection was granted for myofascial pain 
dysfunction syndrome by the RO in a rating decision in 
October 1989.  Service medical records show that the veteran 
had complaints of bilateral temporomandibular joint (TMJ) 
pain in April 1977.  The impression was TMJ pain with 
etiology questioned.  Ten days later, the veteran reported 
improvement.  In September 1977, he was noted to have a 
several week history of bilateral TMJ arthralgia which 
increased in the afternoon.  The clinical examination was 
within normal limits except for tenderness over temporal 
attachment to coroner's processes.  The impression was 
myofascial pain dysfunction syndrome.    

The report of a VA dental examination in May 1988 notes 
increased pain at the left masseter and temporally and 
moderate pain at the right masseter and temporarily.  The 
impression was myofascial pain dysfunction syndrome, 1° on 
the right, 2° on the left.

The RO granted service connection in an October 1989 rating 
decision for myofascial pain dysfunction syndrome based on 
the above noted evidence.  By analogy, the RO assigned a zero 
percent evaluation under Diagnostic Code 8407.  

In November 1990, the veteran wrote that he believed the 
condition was widespread in his body and was more severe such 
as fibrositis and he referred to his claim for service 
connection for fibrositis.

The report of neurological examination in August 1991 notes 
that the veteran's face was symmetric and the tongue 
protruded at midline.  The sensory examination was within 
normal limits except for questionable findings relating to 
the left first digit.

A letter dated in September 1992 from J. F. Johnigk, D.C., 
notes that the veteran required periodic treatment to his 
cervical spine and associated muscle structure.  The 
impression was chronic myofascial syndrome residual.  

The veteran was afforded a VA examination in December 1992.  
The veteran complained of chronic neck pain and headaches but 
not of TMJ pain.  His neck was supple with a full range of 
motion and no evidence of any increased muscle tone. The 
neurological examination noted that cranial nerves 2 through 
12 were grossly normal.  The impression was depression with 
chronic pain syndrome.  The neurological examination did not 
reveal any evidence of radiculopathy or myelopathy.  There 
was a possibility of degenerative cervical spine disease.  
The veteran's description of a musculoskeletal/tension type 
headache was thought to be related to his chronic pain.

In April 1993, the veteran claimed that his TMJ pain was 
chronic and often quite painful.  In March 1993, when it 
became extremely painful, he sought relief with acupuncture.  
He also stated that pain was chronic in other muscles and 
soft tissue.

In July 1994 T. A. Swearinger, D.D.S., reported that the 
veteran should have a crown on a tooth and that the veteran 
had experienced discomfort in the TMJ.  The dentist 
recommended having a night guard constructed to relieve 
bruxism.  Dental records show routine dental care.

At the VA medical examination in August 1995, the veteran 
reported that he was not under a doctor's care, although he 
was taking 1200 to 1600 of Ibuprofen daily for myofascial 
pain which had been prescribed by an osteopathic doctor.  He 
had not seen a physician in recent months.  The diagnosis 
noted that the general physical examination was essentially 
negative.   

Records received in July 1997 include letters from Dr. 
Johnigk, who noted that he had treated the veteran for 
various musculoskeletal symptoms from August 1985 through 
March 1990.  It was noted that the veteran had complaints of 
TMJ symptoms, cervical myofascial pain, and pain in other 
joints.  When seen in March 1990, tenderness was noted in the 
right and left temporomandibular area.  

The veteran was afforded a VA examination in August 1997.  He 
stated that his pain was primarily in his spine with 
radiation into the right thigh, and expressed no complaints 
of TMJ pain or tenderness.  Tenderness of the spine was noted 
but there were no twitch responses as seen in myofascial pain 
syndrome.  The veteran did not have suboccipital tenderness.  
The examiner concluded that the veteran did not meet the 
criteria by the American College of Rheumatology for a 
diagnosis of myofascial pain syndrome.  The examiner 
diagnosed chronic pain syndrome consisting of dependency, 
dysfunction, dramatization, duration and diagnostic dilemmas 
and disuse.  

Legal criteria

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).  

In accordance with the provisions of 38 C.F.R. § 4.20, the RO 
assigned a zero percent evaluation under Diagnostic Code 
8407, neuralgia of the seventh (facial) cranial nerve.  

The regulations for evaluating neurological conditions state 
that disability is rated in proportion to the impairment of 
motor, sensory, or mental function.  38 C.F.R. § 4.120.  
Speech disturbances and visceral manifestations are also to 
be considered.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2000).

Ratings for the cranial nerves are for unilateral 
involvement; when bilateral, evaluations are to be combined, 
but without the bilateral factor.  Moderate incomplete 
paralysis of the seventh (facial) cranial nerve warrants a 10 
percent evaluation.  A note provides that the rating is 
dependent upon relative loss of innervation of facial 
muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8407 (2000).

Diagnostic Code 8205 is dependent upon the relative degree of 
sensory manifestation or motor loss.  Moderate incomplete 
paralysis of the fifth (trigeminal) cranial nerve warrants a 
10 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 
8205 (2000).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).

Analysis 

The grant of service connection for myofascial pain 
dysfunction was for a localized syndrome in the 
temporomandibular joint area.  The grant was based on the 
evidence showing localized pain and tenderness in the 
bilateral temporomandibular joint area diagnosed as 
myofascial pain dysfunction syndrome.  

The RO has evaluated the veteran's disability under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8407, relating to the seventh 
(facial) cranial nerve.  The Board believes, however, that 
the disability is more analogous to the fifth (trigeminal) 
cranial nerve.  The examiner at the VA C&P dental examination 
in May 1988 noted bilateral pain on the masseter and 
temporarily.  The innervation of the masseter muscle is the 
mandibular division of the trigeminal nerve.  The action 
raises the mandible and closes the jaws.  The trigeminal 
nerve is the fifth cranial nerve.  Dorland's Illustrated 
Medical Dictionary, 27th Edition, W.B. Saunders Company, 
Harcourt Brace Jovanovich, Inc., 1077, 1756 (1988).  
Accordingly, the veteran's symptoms are more appropriately 
evaluated analogous to 38 C.F.R. § 4.124a, Diagnostic Code 
8405, pertaining to the fifth (trigeminal) cranial nerve.

The RO assigned an initial disability evaluation of zero 
percent for myofascial pain dysfunction syndrome.  Based on 
the foregoing medical evidence, we conclude that the current 
zero percent rating is appropriate for symptomatology related 
to the veteran's myofascial pain dysfunction syndrome in the 
TMJ area.  Although in April 1993, the veteran claimed that 
the TMJ pain was chronic and at times quite painful, at the 
VA examinations in 1992 and August 1997 the veteran did not 
express complaints of TMJ pain or tenderness.  The 
neurological examination in December 1992 noted that the 
cranial nerves 2 through 12 were grossly normal.  The 
evidence does show that the veteran had tenderness 
bilaterally in the temporomandibular area, sought acupuncture 
treatment in March 1993 for TMJ, and in July 1994, the 
veteran's dentist indicated that the veteran had experienced 
TMJ discomfort.  However, no speech disturbance has been 
noted and no motor loss is shown.   The medical evidence of 
record shows minimal symptoms that do not more nearly 
approximate moderate.  The Board is satisfied that this 
service-connected disorder has been less than moderate since 
he filed his original claim for service connection.  
Therefore, entitlement to an initial disability evaluation in 
excess of zero percent for myofascial pain dysfunction 
syndrome is not demonstrated.

Prostatitis with urinary disability

The RO granted service connection for prostatitis in a rating 
decision in June 1988 and assigned a zero percent disability 
evaluation effective from February 1988.  In the veteran's 
notice of disagreement received in September 1989, the 
veteran claimed that several conditions including urinary 
problems were not addressed in the June 1988 rating decision.  
In a rating decision in October 1989, the RO noted that the 
previous grant of service connection for prostatitis was 
considered a grant of service connection for a urinary 
condition.  In a rating decision in February 1993, the RO 
again addressed the claim for urinary problems and noted that 
service connection had been granted for prostatitis and that 
the claim for urinary problems was considered a part of this 
condition.  

Based on the results of a VA medical examination in November 
1993, the RO increased the evaluation to 10 percent disabling 
effective from April 1993 in a November 1994 rating decision.  
The RO again noted that service connection for urinary 
problems was previously considered and granted as a part of 
service connected prostatitis.  The RO considered the primary 
symptomatology was more consistent with voiding dysfunction 
and that the findings were consistent with a 10 percent 
evaluation.  The veteran expressed disagreement with the 
evaluation assigned on a substantive appeal form received in 
January 1995.  The RO increased the evaluation to 20 percent 
disabling in a rating decision in August 1996.  

Factual background

As previously noted, when the veteran was seen for complaints 
of back pain in September 1974 in service. his prostate was 
normal.  The impression was that there was no evidence for 
urinary tract infection.  In November 1987, the veteran was 
assessed with bleeding per urethra.  At the retirement 
examination in December 1987, he provided a medical history 
of frequent, painful urination since November 1987.  Recent 
cystoscopy had revealed scar tissue from unknown past urinary 
tract infections and he was currently on Septra for a urinary 
tract infection.  The veteran also reported taking Pyridine 
for burning sensation and could not remember other 
medications.  The genitourinary system was normal on clinical 
evaluation.  In January 1988, the veteran was seen for 
follow-up and reported that the urinary stream was better.  
The assessment was prostatitis.

When seen in February 1988, after service, for follow-up of 
status post dilatation of bulbar urethra, the veteran had 
good urinary stream.  Dysuria was present but less than 
previously and there was no hematuria.  The assessment was 
recovering prostatitis with residual symptoms.  In March 
1988, it was noted that the veteran had good urinary flow, no 
dysuria, frequency or urgency.  The assessment was good 
progress since urethral dilation.  In April 1988, he had some 
dysuria, urgency, frequency and the assessment was recurrent 
prostatitis.  In June 1988, the assessment was chronic 
recurrent prostatitis and he was asymptomatic at that time.  

In September 1988, the veteran complained of frequency and 
urgency of voiding.  His past history of prostatitis was 
noted.  Examination revealed that the prostate was benign and 
nontender.  The assessment was frequency and urgency with 
etiology questioned.  In November 1988, cystoscopy revealed 
multiple strictures in the pendulous urethra, which were 
calibrated and dilated.  The impression was urethral 
strictures.  Approximately 10 days later, the veteran 
reported by phone that the stream had improved but some 
dysuria persisted.  The assessment was fair recovery after 
stricture.  In December 1988, he reported that the symptoms 
of frequency and urgency were less common, his urinary stream 
was holding steady and he felt some pain at tip of penis at 
urination.  The prostate was benign, smooth, and non-tender.  
The assessment was good response to urethral dilation for 
strictures.  

In January 1989, the veteran underwent urethral calibration 
and urethral dilatation.  When seen for follow-up later that 
month, the veteran felt better but still had some complaints 
of pain.  The assessment was recurrent prostatitis, dysuria, 
and urgency.  In February 1989, he had some slowing of the 
urinary stream and had his urethral stricture calibrated and 
dilated.  

In June 1989, the veteran was noted to have chronic 
prostatitis and history of bulbar urethral stricture that was 
dilated.  The veteran reported improvement in symptoms of 
dysuria, urgency, and frequency, but continued to have 
minimal residual symptoms.  In July 1989, due to recurrent 
symptoms, he underwent urethral calibration and dilation, 
with improvement in flow and urgency although dysuria 
persisted and frequency was the same.  

At the VA examination in November 1993, the examiner noted 
that his review of the claims file revealed the veteran had 
his last genitourinary evaluation in March 1988 with an 
impression of prostatitis, resolving.  The examiner also 
referred to a report by Dr. William Clark dated in October 
1991 that suggested moderate prostatic hypertrophy and a 
November 1992 record in which the examiner noted benign 
prostatic hypertrophy by history.  

The veteran's complaints at the examination were frequency of 
urination, a slow stream with slight dribbling after 
urinating, and nocturia from two or more times during the 
night.  He did not complain of dysuria and denied penile 
discharge.  He also denied recent hematuria or urinary tract 
infection requiring treatment in the preceding year.  The 
clinical findings revealed normal external genitalia, no 
penile discharge, normal and nontender testicles, and no 
varicocele or hydrocele.  On digital rectal examination, the 
prostate was 1 to 2+ enlarged, smooth, firm, and slightly 
tender, with no palpable nodules.  The diagnosis was chronic 
recurring prostatitis, history or urethral strictures dilated 
in 1987, slightly enlarged tender prostate at the present 
time with no evidence of acute infection.

On his January 1995 VA Form 9, the veteran discussed 
"Service connection for urinary problems" and stated that 
he disagreed with the evaluation and believed the condition 
to be more severe.  He explained that his comments to the VA 
examiner in November 1993 were only estimates and since then 
he had kept a log of urinary frequency over a three day 
period, which he submitted.  He also reported that he had 
urgency and mild pain while urinating.  The log reflects that 
the veteran had daytime voiding of 13 times and nighttime 
voiding of 4 times, daytime voiding of 8 times and nighttime 
voiding of 3 times, daytime voiding of 11 times and nighttime 
voiding of 4 times.  The daytime voiding intervals ranged 
from twenty minutes to four hours.  The log also indicates 
that the veteran arose at approximately eight to nine o'clock 
a.m. 

The veteran was afforded a VA general medical examination in 
August 1995 which included examination for prostatitis with 
urinary disability.  The veteran reported urethral dilatation 
in 1988 or 1989 at Carswell Air Force Base hospital for 
urinary stricture and a history of prostatitis.  His symptoms 
were urinary frequency and urgency, at times slow stream, 
feeling of incomplete bladder emptying, and nocturia three to 
four times at night.  He denied recent urinary tract bleeding 
or discharge.  Examination revealed that the prostate was 1+ 
enlarged, smooth, nontender and without palpable nodules.  
The pertinent diagnosis was "[p]robable benign prostatic 
hypertrophy minimal and history of urethral dilatations 1988 
or 1989, Carswell Air Force Base hospital with symptoms of 
urinary frequency, urgency and nocturia several times at 
night."  Based on the findings, in a rating decision in 
August 1996, the RO increased the evaluation to 20 percent 
effective from April 1993. 

In March 1997, the veteran wrote that he drank at least two 
liters of fluids, without caffeine or alcohol, a day as 
recommended by his original urologist.  He also submitted a 
urinary frequency log covering a three day period in January 
1997.  The log reflects that the veteran voided between 15 to 
17 times during the daytime and 5 times at night.  The log 
shows that the veteran went to bed approximately at eleven 
o'clock and arose at 10:30 a.m. each day.  The last two 
voidings characterized as "at night" on each date occurred 
between 7 and 9:30 a.m.

The veteran was afforded a VA examination in August 1997.  He 
reported a history of a straddle injury at 15 years of age.  
The veteran related having been treated for acute prostatitis 
in 1987 and also for a stricture.  He took large amount of 
vitamin C and increased his water intake and the symptoms 
resolved until 1991 or 1992.  He then began to notice a 
decrease force of stream, with urgency and frequency 
approximately of one hour and nocturia 5 to 7 times a night.  
Medication was prescribed which brought relief of the urgency 
but otherwise the symptoms were the same.  Upon digital 
rectal examination, the prostate was moderately enlarged and 
smooth.  A retrograde urethrogram was within normal limits.  
The diagnosis was poor bladder emptying; BPH-vs-neurogenic 
bladder; and no evidence of urethral stricture.  The examiner 
commented that "[t]he current complaints do not appear to be 
related to the 1987 diagnosis of acute prostatitis and/or 
urethral stricture."

Legal criteria

The claim that precipitated the veteran's current appeal for 
an increased evaluation for prostatitis was filed prior to 
1994.  Where the law or regulations governing a claim change 
while the claim is pending, the version most favorable to the 
veteran applies, absent congressional intent to the contrary.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The schedule for rating disorders of the genitourinary system 
was revised, effective February 17, 1994.  See 59 Fed. Reg. 
2523 (1994).  Prior to February 17, 1994, prostate gland 
injuries, infections, hypertrophy, or post-operative 
residuals were rated as for chronic cystitis, in accordance 
with the resulting functional disturbance of the bladder.  38 
C.F.R. § 4.115, Diagnostic Code 7527.  

Moderately severe chronic cystitis, with diurnal and 
nocturnal frequency with pain, tenesmus, warrants a 20 
percent evaluation.  When the cystitis is severe, with 
urination at intervals of 1 hour or less; contracted bladder, 
a 40 percent rating is warranted.  Where incontinence exists, 
requiring constant wearing of an appliance, a 60 percent 
rating is assigned for chronic cystitis.  38 C.F.R. § 4.115, 
Diagnostic Code 7512. 

Urethra stricture, requiring frequent dilations with cystitis 
warrants a 30 percent rating.  Where dilations are required 
every 2 to 3 months a 10 percent rating is assigned.  38 
C.F.R. § 4.115, Diagnostic Code 7518.

Under current regulations, in effect since February 17, 1994, 
prostate gland injuries, infections, hypertrophy, and post-
operative residuals are to be rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7527 (2000).

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
Urine leakage involves ratings ranging from 20 to 60 percent.  
A 60 percent rating contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  A 40 percent rating contemplates 
leakage requiring the wearing of absorbent materials which 
must be changed 2 to 4 times per day.  A 20 percent rating 
contemplates leakage requiring the wearing of absorbent 
materials which must be changed less than 2 times per day.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating contemplates a daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night.  A 10 percent rating contemplates a 
daytime voiding interval between 2 and 3 hours, or awakening 
to void 2 times per night.

Finally, obstructed voiding encompasses ratings ranging from 
zero to 30 percent.  A 30 percent rating contemplates urinary 
retention requiring intermittent or continuous 
catheterization.  A 10 percent rating contemplates marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or combination of the 
following: (1) post-void residuals greater than 150 cubic 
centimeters (cc's); (2) uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc's per second); (3) recurrent 
urinary tract infections secondary to obstruction; (4) 
stricture disease requiring periodic dilatation every 2 to 3 
months.  A zero percent rating contemplates obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year.

Analysis

This appeal commenced when the evaluation was 10 percent.  To 
the extent that the veteran claimed that his condition was 
worse, the RO agreed and granted an increased evaluation of 
20 percent.  As noted above, a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 
Corchado v. Derwinski, 1 Vet. App. 160 (1991). 

In regard to the old rating criteria, the service-connected 
prostatitis is rated as chronic cystitis.  The veteran is in 
receipt of a 20 percent evaluation.  To warrant a higher 
evaluation, the evidence of record would have to show 
symptoms analogous to severe cystitis, with urination at 
intervals of 1 hour or less or contracted bladder, to warrant 
a 40 percent rating.  The medical evidence or the veteran's 
urinary frequency log does not show the veteran to have a 
contracted bladder, nor urination on the hour.  Based on the 
above rating criteria and after consideration of all the 
evidence, the Board finds that the veteran would not be 
entitled to an increased evaluation under rating criteria 
formerly in effect.  Specifically, a 40 percent rating would 
not be warranted under the criteria in effect prior to 
February 1994, in that there is the evidence does not show 
urination at intervals of one hour or less or a contracted 
bladder.  See 38 C.F.R. § 4.115a, Code 7512 (1993).

The evidence does show that in 1988 and 1989 the veteran was 
treated by dilation for urethral stricture.  Consideration of 
the stricture condition does not provide a basis for an 
increased rating, however, as the current evidence of record 
does not show manifestations of urethral stricture and the 
requirement for frequent dilations, which would warrant a 30 
percent rating.  The last dilatation was many years ago.  The 
record does not provide a basis for an increased rating for 
prostatitis under the old rating criteria for stricture of 
the urethra.

An increased rating under the new criteria requires 
evaluation of voiding dysfunction or urinary tract infection 
whichever is predominant.  The RO considered the predominant 
condition as voiding dysfunction and we concur.  While there 
has been reference in the past to ongoing treatment for 
recurrent infections, the more recent evidence does not show 
recurrent symptomatic infection and continuous intensive 
management is not reflected in the current medical evidence.  
As noted above, voiding dysfunction is rated under three 
subcategories to include urine leakage, urinary frequency, 
and obstructed voiding

When rated based upon urine leakage, it is clear that the 
veteran does not meet or nearly approximate the criteria for 
a 40 percent rating.  He does not require the use of an 
appliance or the wearing of absorbent materials that must be 
changed more than two times per day.  The veteran has not 
complained of incontinence, and there is no indication that 
he uses an appliance or wears absorbent materials.  When 
rated based upon obstructed voiding, the veteran does not 
meet or nearly approximate the criteria for a 30 percent 
rating.  The medical evidence of record does not show that 
the veteran has urinary retention such that he requires 
intermittent or continuous catheterization.  

Under the rating criteria currently in effect since February 
17, 1994, symptomatology for more than a 20 percent 
evaluation under urinary frequency includes voiding every 
hour or less, voiding five or more times per night. The Board 
notes that at the VA examination in August 1997, the veteran 
reported having symptoms of frequency of urination 
approximately every hour and nocturia of 5 to 7 times a night 
since 1992.  However, our review finds that at the VA 
examination in November 1993, the veteran reported voiding 
approximately two times a night.  He then submitted a 
urination frequency log in January 1995 showing voiding three 
or four times a night over a three day period.  At the VA 
examination in August 1995, he reported nocturia three to 
four times a night.   The veteran's second log submitted for 
a three day period in January 1997 reflects that the veteran 
voided between 15 to 17 times during the daytime and 5 times 
at night. Although the veteran 's reported symptoms of 
nocturia of five times a night would warrant a 40 percent 
evaluation, based on the times of urination and hours of 
sleep, the Board concludes that five times night was not 
shown.  The Board notes that the log shows that veteran went 
to bed at approximately eleven o'clock and arose at 10:30 
a.m. each day.  Although in the log, the veteran 
characterizes the two voidings that occurred between 7 and 
9:30 a.m. as "at night," the Board considers these as 
occurring during the daytime.  Thus, the veteran had nocturia 
of three times a night, which warrants a 20 percent 
evaluation.  See 38 C.F.R. § 4.115a (1999).

Moreover, at the August 1997 VA examination, the examiner 
concluded that the veteran's current complaints, which 
included decreased force of stream, urgency and frequency, 
were not related to the 1987 diagnosis of acute prostatitis 
and/or urethral stricture.

The Board concludes that the overwhelming weight of the 
evidence is against the claim for an increased rating for 
prostatitis and the doctrine of reasonable doubt is not for 
application.

Other Considerations

In regard to the rating claims, the RO considered whether any 
of the disabilities warranted an increase on an 
extraschedular basis, concluding that none did.  Regulations 
provide that to accord justice to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service- connected disability or disabilities. The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321 (2000).  

Apparently the veteran has not tried to work, for whatever 
reason, since he retired from the military.  However, none of 
the disabilities at issue has required frequent periods of 
hospitalization and there is no evidence that any of those 
disabilities results in marked interference with employment.  
Thus, a higher rating for any disability on an extraschedular 
basis is not warranted. 


ORDER

Service connection for fibrositis is denied.

Service connection for benign prostatic hyperplasia is 
denied.

An evaluation greater than 50 percent for dysthymic disorder 
with functional gastrointestinal disorder and headaches prior 
to August 2, 1995, is denied.

An evaluation of 70 percent for dysthymic disorder with 
functional gastrointestinal disorder and headaches is granted 
from August 2, 1995, subject to the law and regulations 
governing the payment of monetary benefits.

A compensable evaluation for myofascial pain dysfunction 
syndrome is denied.

An increased evaluation for prostatitis is denied.  


		
	JANE E. SHARP
Member, Board of Veterans' Appeals

 

